NOTE: This order is nonpreoedential.
United States Court of Appeals
for the FederaI Circuit
THE MINESEN COMPANY,
Appellcmt,
V.
JOHN MCHUGH, SECRETARY OF THE ARMY,
Appellee. '
2010-1453
Appeal from the Armed Services B0ard of C0ntract
Appea1s in no. 56346, AdIninistrative Judge Michael T.
Paul.
ON MOTION
ORDER
John McHugh, Secretary of the Army, moves for a 14-
day extension of time, until Oct0ber 28, 2010, to file its
reply to Minesen Co.’s response in opposition to the Secre-
tary’s motion to dismiss. Minesen Co. opposes
Upon consideration thereof,
IT ls ORDERED THAT:
The motion for an extension of time is granted.

MINESEN CO v. ARMY
0CT 1 2 2[|1{]
Date
cc: Thornas A. Lemmer, Esq.
J ames R. Sweet, Esq.
s21
FoR THE C0URT
/s/ Jan H0rba1y
J an Horbaly
Clerk
FlLED
u.s. c0uRT 0F APPEALs ron
to-le FE0ERAL macon
0CT 1-2 2010
JAN H0_RBALY
CLERK